--------------------------------------------------------------------------------

Exhibit 10.2
 
 
RELEASE
 
 
KNOW ALL MEN BY THESE PRESENTS that Maneeja Noory, (“Noory”), for good and
valuable consideration, including but not limited to the consummation of a share
exchange agreement among Velvet Rope Special Events, Inc. (“VELV”), ACE Strategy
Holdings Limited, China Currency Development Limited, and Maneeja Noory, the
receipt and sufficiency of which consideration is hereby acknowledged, agrees as
follows:
 
 
1. Noory hereby remises, releases and forever discharges VELV and its assigns,
employees and servants, and, where applicable, the executors, administrators,
successors and assigns from any and all manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, claims, demands and
obligations whatsoever, at law or in equity, which Noory may have had or now
have or which her assigns, receivers, receiver-managers, trustees, affiliates,
and, where applicable, the heirs, executors, administrators, successors and
assigns of her hereafter can, shall or may have existing up to the present time
by reason of any matter cause or thing whatsoever relating to or arising out of
the relationship between the Noory and VELV relating to, arising out of or in
connection with any and all dealings between the parties to the date hereof.
 
2. Notwithstanding the above provision and for greater clarification, this
Release does not apply to any claims that may arise after the date of this
Release.
 
3. It is understood and agreed that Noory shall not commence or continue any
claims or proceedings against anyone in respect of anything hereby released
which may result in a claim or proceedings against VELV. If any such claim or
proceeding results in any claim or proceeding against VELV, then the party
bringing such claim or proceeding shall indemnify and save harmless the other
party from all resulting liabilities, obligations and costs.
 
4. Noory hereby represents that she is the only party entitled to the
consideration expressed in this Release, and has not assigned any right of
action released hereby to any other firm, corporation or person.
 
5. Noory acknowledges that she has read this document and fully understands the
terms of this Release, and acknowledges that this Release has been executed
voluntarily after receiving independent legal advice.
 
6. This Release is governed by the laws of Delaware, and the parties attorn to
the jurisdiction of the Courts of Delaware with regard to any dispute arising
out of this Release.
 
7. Execution and delivery of this document by fax shall constitute effective
execution and delivery. Execution of this document by a corporation shall be
effective notwithstanding that its corporate seal is not affixed hereto.
 
DATED for reference this 30th day of December, 2010.
 
 
/s/
 
/s/
 
Witness
 
MANEEJA NOORY
 





____________________
Print Name




____________________
Date
 
 

 
 

--------------------------------------------------------------------------------

 
